Title: Appendix II: From Armand, 10 May
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George


    
     Sir
     Philadelphia may 10th 1784
    
    When mr l’enfant returned lately from france, he communicated to me a lettre which he was to lay before the Grnl assembly of the Cincinnati & of which I have the honor to inclose an Extract—as he does Express the desire of the Cincinnati in france to form a society there similar to those of the respectives states of america, & that their representatives a[t] this time, be taken from amongst the french at present
     
     here which belongs to the Cincinnati—myself & the other gentlemen in the same Circumstances who consist of 12th or 15th, thought it was proper we should wait in america for the answer which the gnl assembly would give to mr l’enfant’s lettre, that in Case the Cincinnati in france were formed into one state society and of Course had representatives either by an appointment from your Exellency or an appointment by their own votes, we might be here to represent them.
    we do not presume to express here our desire to be admitted or not admitted as representatives of the Cincinnati in france. the gnl assembly has alone to determine on the alternative & we are sensible they will determine for the best, but it concern us much to know what is their determination, that in case the Cincinnati in france were not formed into a states society, or it should not be thought proper to admit at this time its representatives, we might be at liberty to go from here.
    Having received no official lettre from france relative to the interest of the Cincinnati there, I do not mean to intimate here any desire or ideas of their own, further than what may be understood from the above mentioned lettre of mr l’enfant, the step I take here Concern more immediately the french officers who are present in Philadelphia—they have desired me to state their ideas to your Exellency & request an answer. I have the honor to be with the highest respect Sir your Exellency’s the most obdt hble srt
    
     C. armand: Mqis de la Rouerie
    
   